Citation Nr: 1713932	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  14-14 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a right knee disorder, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs 


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, had active service from April 1957 to April 1959.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the RO in Oakland, California, which determined that new and material evidence had not been received to reopen service connection for a right knee disorder.  

The Veteran testified from Oakland, California, at a January 2017 Board Videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.

In a June 2011 statement, the Veteran raised the issue of clear and unmistakable error (CUE) in a May 1959 rating decision that denied service connection for the right knee disorder.  In Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006), the 
U.S. Court of Appeals for Veteran's Claims (Court) held that the issue of CUE is a separate and distinct matter.  For this reason, as the issue of whether there is clear and unmistakable error in the May 1959 rating decision that denied service connection for a right knee disorder has been raised by the record, but has not been adjudicated by the AOJ, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  A May 1959 rating decision denied service connection for a right knee disorder on the basis that a right knee disorder preexisted service and was not aggravated by service.  

2.  The Veteran did not appeal the May 1959 denial of service connection for a right knee disorder and no new material evidence was received within one year of the rating decision.  

3.  New evidence received since the May 1959 rating decision relates to the unestablished fact that the right knee disorder was aggravated by service.  

4.  The right knee disorder, currently diagnosed as arthritis, status post arthroscopy,  
was permanently worsened during service. 


CONCLUSIONS OF LAW

1.  The May 1959 rating decision denying service connection for a right knee disorder became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Evidence received since the May 1959 rating decision is new and material to reopen service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a right knee disorder have been met.  38 U.S.C.A. §§ 1131, 1153, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In this decision, the Board reopens and grants the issue of service connection for a right knee disorder, which constitutes a full grant of the benefits sought on appeal.  As such, no further discussion of VA's duties to notify and to assist is necessary. 

Reopening Service Connection for a Right Knee Disorder 

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record. 38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In a May 1959 rating decision, the RO denied service connection for a right knee disorder on the basis that the disorder preexisted service and was not aggravated by service.  The Veteran did not appeal the May 1959 denial of service connection for a right knee disorder and no new material evidence was received within one year of the rating decision; thus, the May 1959 rating decision denying service connection for a right knee disorder became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.

Since the May 1959 rating decision, the Veteran testified before the undersigned Veterans Law Judge at a January 2017 Board videoconference hearing.  During the January 2017 Board hearing, the Veteran testified to a pre-service right knee disorder due to a roller skating accident, and that the preexisting right knee disorder was aggravated by basic training exercises, to include squat jumps, during service.  The Veteran also testified that he continued to experience right knee problems during service.  Such evidence could reasonably substantiate a claim of service connection for a right knee disorder, as, at the very least, such evidence, when considered with the other evidence of record, triggers the VA Secretary's duty to assist.  As such, the new evidence meets the low reopening standard of Shade.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection a right knee disorder. 38 C.F.R. § 3.156(a).

Service Connection for a Right Knee Disorder 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition to direct service connection, as discussed above, service connection may additionally be granted based on aggravation during service of that disorder.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  Crowe v. Brown, 
7 Vet. App. 238 (1994).

In explaining the meaning of an increase in disability, the United States Court of Appeals for Veterans Claims (Court) has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

A lay person is competent to report on the onset and reoccurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A. 
§ 1154(a) (West 2014); 38 C.F.R. § 3.303(a). 

The Veteran generally contends that he suffered from a right knee disorder prior to service due to a skating accident, which was worsened by an in-service injury.  An August 2010 statement from a private physical therapist reflects that the Veteran reported that a right knee disorder preexisted service, which aggravated by in-service physical exercise.  The Veteran also testified that he injured the right knee prior to service, and that the right knee disorder was aggravated by an in-service injury, to include an injury sustained after squat jumps.  See January 2017 Board hearing transcript.

The Veteran is currently diagnosed with right knee arthritis, status post arthroscopy.  An April 2007 private treatment record reflects diagnosed right knee medial arthritis with increasing and persisting symptoms six months post arthroscopy.  An August 2010 private treatment records reflects recent right knee surgery with right lower extremity swelling, as well as right knee instability.  Current disability is not in question.  

As discussed above, the prior final rating decision found that the right knee disorder preexisted service, and the Veteran did not appeal that finding.  The Veteran has testified that he did in fact experience a right knee injury prior to service.  At the January 2017 Board hearing, the Veteran testified that the right knee was injured in a roller skating accident prior to service.  A lay person is competent to report on the onset and reoccurrence of his current symptomatology.  See Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau, 492 F.3d, at 1376-77.  Therefore, the Board finds a right knee injury preexisted service, and will address whether the right knee disorder was aggravated by service.

After review of all the evidence both medical and lay, the Board finds that the evidence is at least in equipoise as to whether the preexisting right knee disorder was aggravated by service.  As discussed above, the Veteran testified at the January 2017 Board hearing that he suffered from a right knee injury prior to service.  The Veteran testified that during service right knee symptoms worsened due to basic training exercises, which required in-service surgery.  The Veteran is competent to report the symptomatology he experienced.  See Layno, 6 Vet. App. at 470.
Review of the service treatment records indicates that the Veteran sought treatment for right knee problems on various occasions.  See February 1958 and April 1958 service treatment records.  A March 1958 service treatment record reflects that the service examiner assessed a recent in-service right knee injury.  A July 1958 service treatment record reflects in-service right knee surgery on May 28, 1958.  A February 1959 service separation examination report reflects that the examiner assessed a residual disability of the right knee following surgical treatment, a right knee scar due to surgical treatment, right knee instability, and that, specifically, the right knee disorder was likely aggravated during basic training.  A March 1959 service treatment record reflects an in-service arthrotomy of the right knee, which required "intensive physiotherapy."  The March 1959 service examiner assessed that the right knee arthrotomy impacted prolonged standing and walking.  

An October 2010 letter reflects a private examiner wrote that Veteran injured the right knee during service, underwent an in-service arthrotomy of the right knee in May 1985, and that the right knee disorder continued to be problematic thereafter.  The October 2010 private examiner also wrote that the right knee disorder continued to worsen in severity after service separation, cumulating in May 2007 and August 2010 arthroplasties.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the right knee disorder did increase in severity during (i.e., was aggravated by) service.  The evidence demonstrates that during service the Veteran developed worsening right knee symptoms which required both in-service surgery and physiotherapy and subsequently impacted prolonged standing and walking, which were not present prior to service; therefore, the Board finds that the right knee disorder worsened so was aggravated by service, as defined by 38 U.S.C.A. 
§ 1153 and 38 C.F.R. § 3.306.


ORDER

As new and material evidence has been received, the appeal to reopen service connection for a right knee disorder is granted.

Service connection for a right knee disorder is granted.  




______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


